Exhibit INDEX TO FINANCIAL STATEMENTS Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2008 and 2007 F-3 Consolidated Statements of Operations for the Years Ended December31, 2008, 2007, and 2006 F-4 Consolidated Statements of Changes in Member’s Equity (Deficit) for the Years Ended December 31, 2008, 2007, and 2006 F-5 Consolidated Statements of Cash Flows for the Years Ended December31, 2008, 2007, and 2006 F-6 Notes to Consolidated Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm The Manager and Member of CCO Holdings, LLC We have audited the accompanying consolidated balance sheets of CCO Holdings, LLC andsubsidiaries as of December31, 2008 and 2007, and the related consolidated statements of operations, changes in member's equity (deficit), and cash flows for each of the years in the three-year period ended December31, 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CCO Holdings, LLC and subsidiaries as of December31, 2008 and 2007, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2008, in conformity with U.S.generally accepted accounting principles. As discussed in Note 24 to the consolidated financial statements, effective January 1, 2009, the Company adopted Statement of Financial Accounting Standards No. 160, Noncontrolling Interests in Consolidated Financial Statements – An Amendment of ARB No. /s/ KPMG LLP St.
